PER CURIAM:
Movant appeals from an order granting the state’s motion to dismiss his third Rule 27.26 motion. The court heard evidence on the state’s motion to dismiss, but did not hold an evidentiary hearing on the 27.26 motion. Movant was granted evidentiary hearings on his two previous 27.26 motions, and the denial of the second motion was appealed. We affirmed in Huston v. State, 679 S.W.2d 408 (Mo.App.1984). We find no ground alleged which might entitle movant to relief which could not have been raised in the prior motions. 27.26(d).
Judgment affirmed pursuant to Rule 84.-16(b).